Citation Nr: 0110222	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of loss of teeth 17 through 20, 26 through 29, 31, 
and 32, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1950 to April 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for loss of teeth 17 through 20, 26 through 29, 
31, and 32, and assigned a rating of zero percent.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of this case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. VAOPGCPREC. 6-96 (1996).

The veteran has noted his disagreement with the initial 
rating assigned for loss of teeth.  Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted, in pertinent part, that there 
is a "distinction between an original rating and a claim for 
an increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis 
in original).  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court held in Francisco that, 
although VA regulations require review of the entire recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current medical findings and that, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Instead, in Fenderson, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Concerning this difference, the Court stated 
that the distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case.  

The record establishes that all other issues were withdrawn.


FINDING OF FACT

Loss of teeth 17 through 20, 26 through 29, 31, and 32, is 
manifested by severe loss of masticatory function, without 
loss of all upper and lower teeth on one side, loss of all 
lower anterior teeth, or loss of all upper anterior teeth.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of zero percent 
for loss of teeth 17 through 20, 26 through 29, 31, and 32 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. Part 4, Code 9913 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the issue on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant VA and 
other Federal records have been obtained.  The service 
medical records are in the claims folder.  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  VA has afforded the veteran a 
recent dental examination.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent development which was 
subsequently codified by the Act.  In addition to performing 
the pertinent development required under the Act, the RO 
notified the veteran of his right to submit evidence.  It 
would not abridge his rights under the Act for the Board to 
proceed to review the appeal.  Neither the veteran nor the 
representative have asserted that the case requires further 
development or action under the Act.  

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of VA has the burden of 
proof.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the claimant shall be given the 
benefit of the doubt.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2000).

Service medical records show that the veteran sustained a 
shell fragment wound to his jaw in November 1952.  His 
injuries included a fracture of the mandible and loss of some 
of his lower teeth.

During a VA dental examination in November 1998, the examiner 
noted that the veteran had severe loss of masticatory 
function due to loss of bone and teeth with malocclusion.  
The following teeth were lost due to trauma: 17 through 20, 
26 through 29, 31, and 32.

The veteran was granted service connection for loss of teeth 
17 through 20, 26 through 29, 31, and 32.  The disability was 
rated zero percent.

The veteran's disability from lost teeth has been rated 
utilizing Diagnostic Code 9913.  Under that diagnostic code, 
a noncompensable evaluation is assigned for loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity where masticatory surface can be 
restored by suitable prosthesis.  Where the loss of 
masticatory surface cannot be restored by suitable 
prosthesis, a 10 percent evaluation is assigned when: (1) all 
upper and lower teeth on one side are missing; (2) all lower 
anterior teeth are missing, or; (3) all upper anterior teeth 
are missing.  Higher ratings are assigned for greater degrees 
of loss of teeth.  The rating criteria include a note that 
these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

In this case, it is not clear that the veteran's loss of 
masticatory surface cannot be restored by suitable 
prosthesis.  The report of the November 1998 dental 
examination does not address that question.  However, a VA 
outpatient treatment note dated in July 1998 indicated that 
the veteran was not wearing the most recently made partial 
denture.  He had masticatory function on the left only with 
tooth 31 on the right side.  In a treatment note dated in 
September 1999, an examiner reported that the only 
"possible" prosthetic rehabilitation would include bone 
grafting and dental fixtures.  The examiner noted that the 
veteran did not want to go through more surgery at that time. 

The veteran testified in July 2000 that because of his age 
and the poor result from bone grafting in his mandible, he 
did not want to risk another such operation.  He stated that 
at one time he had some prosthesis to restore masticatory 
function but it failed.  He asserted that his missing teeth 
were not replaceable.  His representative asserted that the 
veteran could not wear conventional removable dentures.

The Board need not determine whether the veteran's 
masticatory function can be restored by prosthesis.  This is 
so because he does not have a combination of lost teeth which 
would be compensable even if masticatory function were not 
restorable with prosthesis.  He has not lost all of his upper 
or lower anterior teeth.  He has not lost all of his teeth on 
one side.  Therefore the Board concludes that the criteria 
for a schedular rating in excess of zero percent for loss of 
teeth numbered 17 through 20, 26 through 29, 31, and 32 have 
not been met.  Regardless, it does appear that an examiner 
has determined that a suitable prosthesis could be fashioned 
with bone grafting and dental fixtures.  The Board 
understands the veteran's reluctance to undergo an operative 
procedure.  However, it appears from the record that a 
suitable prosthesis could be prepared.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (2000).  The original injury has been reviewed.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's service-connected teeth loss does 
not closely approximate the criteria for the next schedular 
rating of 10 percent.


ORDER

A rating in excess of zero percent for loss to teeth 17 
through 20, 26 through 29, 31, and 32 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

